Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1 and 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Nam et al., discloses all of the limitations set forth in the previous Office Action.  However, Nam et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a control chip disposed separately from the light-obstructing layer, coupled to the light- obstructing layer through signal lines and configured to adjust a brightness of the display panel; and at least one photosensor disposed between the first substrate and the light-obstructing layer, wherein the transparent electro-conductive layer is disposed between the first substrate and the photosensor, wherein the photosensor comprises a photodiode, the metal black matrix is coupled to the control chip, the transparent electro-conductive layer and the metal black matrix are two side electrodes of the photodiode, wherein the photosensor acquires external environment light entering through the first substrate and outputs an electrical signal according to an intensity of the external environment light, the control chip adjusts the brightness of the display panel according to the electrical signal”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-12: Since claims 2-12 depend either directly or indirectly on the allowed claim 1, claims 2-12 are also allowed.
Regarding claim 13:  The closest prior art, Nam et al., discloses all of the limitations set forth in the previous Office Action.  However, Nam et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “the light-obstructing layer comprises a metal black matrix, the metal black matrix is coupled through signal lines to a control chip configured to adjust a brightness of the display panel, and the transparent electro-conductive layer and the metal black matrix are two side electrodes of the photodiode, wherein the control chip is disposed separately from the light-obstructing layer, wherein the transparent electro-conductive layer is disposed between the first substrate and the photosensor, wherein the photosensor acquires external environment light entering through the first substrate and outputs an electrical signal according to an intensity of the external environment light, the control chip adjusts the brightness of the display panel according to the electrical signal”.  Therefore, claim 13 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 14-20: Since claims 14-20 depend either directly or indirectly on the allowed claim 13, claims 14-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871